Parkhill, J.,
(concurring).
The qualified property which may exist in animals ferae naturae belongs to all the people of the State in their collective sovereign capacity. Ex parte Maier, 103 Cal. 476, 42 Am. St. Rep. 129, 37 Pac. Rep. 402; State v. Niles, 78 Vt. 266, 62 Atl. Rep. 795; State v. Rodman, 58 Minn. 393, 59 N. W. Rep. 1098. This being so, the provisions of the act in question that forbid people of the State who do not reside in Marion County to hunt game in the County without first giving three days’ notice and paying a special license tax deny to them the equal protection of the laws, because they place burdens upon a portion of the people who have a qualified property in the wild game that is not borne by other people of the State similarly situated. State v. Higgins, 51 S. C. 51, 28 S. E. Rep. 15, 38 L. R. A. 561. The petitioner should be discharged.